El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se solicita por la parte apelada la desestimación del re-curso interpuesto en este caso porqne “no tiene otro propó-sito que el de demorar los fines de la justicia, careciendo en absoluto de mérito alguno.” La moción se presentó el 11 de diciembre de 1931 y se vió el 11 de enero de 1932 con asistencia e informe de los abogados de ambas partes.
En la moción de desestimación se consigna que basta el 28 de abril de 1931 se estuvieron solicitando prórrogas en la corte sentenciadora para presentar la transcripción de la evi-dencia, prórrogas que le fueron concedidas sin jurisdicción por no haber el apelante optado a tiempo por la dicha trans-cripción en vez de la exposición del caso, y qne ni siquiera dentro de ellas se radicó la transcripción, limitándose el ape-*85lante a elevar a esta Corte Suprema el legajo de la senten-cia. Y así es en efecto, habiendo quedado radicado el le-gajo desde el 28 de abril último.
Para archivar sn alegato, el apelante solicitó entonces va-rias prórrogas en este tribunal. Dentro de ellas lo presentó el 4 de diciembre de 1931, no siendo hasta el once de ese mes, como dijimos, qne el apelado pidió la desestimación por el motivo indicado.
No hay dnda alguna de que si la corte de distrito actuó sin jurisdicción al conceder las prórrogas para presentar la transcripción de evidencia, había vencido el término para archivar la transcripción en esta corte cuando lo fué, pero como la moción de desestimación se notificó después, dicho archivo constituye una contestación eficaz, de acuerdo con la regla 58 de las de esta Corte Suprema.
Tampoco la hay de que las siete prórrogas de treinta días que se solicitaron para presentar el alegato fueron innecesarias porque examinado el finalmente presentado se concluye que pudo redactarse fácilmente dentro del término reglamentario, sin necesidad de prórroga alguna. Pero ello no es bastante cuando examinado el alegato en relación con la transcripción archivada se encuentra como en este caso que el error señalado no es frívolo y hay base suficiente en los autos para resolverlo.
Bajo esas circunstancias, no creemos que procede la de-sestimación.